DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Oath/Declaration
2.    The oath/declaration filed on 06/10/2020 is acceptable.
                                                           Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                     Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 06/10/2020.
                         Examiner’s Statement of Reasons for Allowance
5.    Claims 1-20 are allowed.
6.    The following is an examiner’s statement of reasons or allowance:
       Claims 1-10 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest an organic electroluminescence device having the emission layer comprises a polycyclic compound represented by Formula 1 and Formula 2 as cited in the independent claim 1. Therefore, the independent claim 1 is deemed allowable along with its dependent claims 2-10.
     
       Claims 11-17 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest a polycyclic compound represented by Formula 1 and Formula 2 as cited in the independent claim 11. Therefore, the independent claim 11 is deemed allowable along with its dependent claims 12-17.

       Claims 18-20 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest a polycyclic compound represented by Formula 3 as cited in the independent claim 18. Therefore, the independent claim 18 is deemed allowable along with its dependent claims 19-20.
                                                 Cited Prior Arts
7.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Hatakeyama et al. (U.S. Publication No. 2019/0207112 A1), TAKADA et al. (U.S. Publication No. 2019/0097157 A1), Nakano (U.S. Publication No. 2017/0213980 A1), and Ise et al. (U.S. Publication No. 2014/0239281 A1). 
                                                     Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892